                                                Case 3:15-cv-02281-WHA Document 256 Filed 03/07/19 Page 1 of 1



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                              IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   TOTAL RECALL TECHNOLOGIES,
For the Northern District of California




                                          11                 Plaintiff,                                 No. C 15-02281 WHA
    United States District Court




                                          12     v.
                                          13   PALMER LUCKEY and OCULUS VR, LLC, as                     JUDGMENT
                                               successor-in-interest to Oculus VR, Inc.,
                                          14
                                                             Defendants.
                                          15
                                                                                               /
                                          16
                                          17          For the reasons stated in the accompanying order granting defendants’ motion for

                                          18   summary judgment, FINAL JUDGMENT IS HEREBY ENTERED in favor of defendants Palmer

                                          19   Luckey and Oculus VR, LLC, and against plaintiff Total Recall Technologies. The Clerk

                                          20   SHALL CLOSE THE FILE.

                                          21
                                          22          IT IS SO ORDERED.

                                          23
                                          24   Dated: March 7, 2019.
                                                                                                   WILLIAM ALSUP
                                          25                                                       UNITED STATES DISTRICT JUDGE
                                          26
                                          27
                                          28
